DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/583,476, Assisting Device for Standing Tasks, filed on January 25, 2022.  This application is a divisional of application no. 16/982,808 filed June 4, 2020.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informality: on page 9, line 9, "113" should be deleted and inserted after the word "adhesive".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claim unclear.  The preamble in claim 1 clearly indicates "a free-standing support device is being claimed.  
	The problem arises when "the tibial tuberosity of a user" is positively recited within the body of claim 3, such as, "wherein said upper edge of said knee panel terminates about 1 inch below the tibial tuberosity of a user" cited in line 2.  There is an inconsistency in the claimed subject matter; the preamble of claim 1 indicates "a free-standing support device" as the intended invention and not a combination of "a free-standing support device" and "the tibial tuberosity of a user." (Note, you cannot claim "a user" based on 35 U.S.C. 101(a), no patent may issue on a claim directed to or encompassing a human organism.) The examiner cannot be sure if applicant's intent is to claim merely the free-standing support device or the free-standing support device in combination with the tibial tuberosity of a user.
	Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the free-standing support device alone or the combination of the free-standing support device and the user.  Applicant should make the language of the claim consistent with applicant's intent (it is suggested that in line 2 of claim 3, "terminates" should be replaced by --is configured to terminate--).  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly. If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.
Claim 6 recites the limitation "said horizontal pivot rod" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 has ambiguous claim terminology where it is unclear whether latter recitations of originally cited terminology are intended to refer to the originally cited terms.  It is unclear if "a pivot rod" in line 2 of claim 7 is intended to refer to the original recitation of the term "a horizontal pivot bar" in line 13 of claim 6.
Allowable Subject Matter
Claims 1, 2, 4, and 5 are allowed.
Claims 3 and 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of a free-standing support device having a support panel comprising flexible material bent into an arc shape, included in independent claim 1 and in combination with the other elements recited in the claim, which are not found in the prior art; and the limitations of a free-standing support device for standing tasks having at least two support arms, at least two sliding arms, a pivot axis, at least two sliding posts, a sliding arm end assembly, a handle, wherein second lower ends of the sliding arms are connected to the sliding posts, wherein the sliding posts are fixedly connected to a distal end of a floor panel, and wherein second upper ends of the sliding arms are fixedly attached to the sliding arm end assembly, included in independent claim 6 and in combination with the other elements recited in the claim, which are not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 11,207,152 to Muller et al. is directed to a surgeon support system having a base having a foot platform and a knee pad pivotally connected to a seat pad and a chest pad support body.  U.S. Patent Application Publication No. 2019/0350371 to Faouen et al. is directed to anterior support device for lower limbs for support while working in a standing position.  U.S. Patent Application Publication No. 2017/0143128 to Sitek et al. is directed to a balance and stability system for used by an individual who is required to maintain a standing position for a prolonged period.  U.S. Patent No. 5,496,247 to Anderson is directed to an exercise bench for strengthening.  U.S. patent No. 5,149,174 to Charash is directed to support stand adapted to provide support to a standing person, having a planar base and a knee supported pad.  U.S. Patent No. 4,650,249 to Serber is directed to an ergonomic support system for a person, having a shin support platform.  U.S. Patent No. 4,589,699 to Dungan is directed to a sit-kneel chair having a knee support for supporting the knee or lower leg portions of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            December 3, 2022